11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Robert J. Johnson,                            * From the 142nd District Court
                                                of Midland County,
                                                Trial Court No. CV-49,544.

Vs. No. 11-14-00296-CV                        * June 8, 2017

Oscar O. Tena and Michael Garcia,             * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed. The
costs incurred by reason of this appeal are taxed against Robert J. Johnson.